DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant’s argument that concerning the “Notice of Non-Complaint Amendment” is found persuasive and therefore unnecessary because no claims amendments were filed … and therefore, the Notice of Non-Complaint Amendment of 1/22/2021 is withdrawn.
Claim 1 is allowable. The restriction requirement between a contact member and a method for manufacturing an electrical contact, as set forth in the Office action mailed on 08/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/11/2021 is withdrawn.  Claims 9-12 and 14, directed to a method for manufacturing an electrical contact no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of at least one wire-shaped brazing material is bonded to the tape-shaped contact material, at least one projection including the brazing material and protruding from a surface of the contact material is formed in a cross-sectional shape, a diffusion region containing a metal component forming the brazing material is formed along an interface with the brazing material inside the contact material, and the diffusion region has a thickness of 2 μm or more and 10 μm or less [claim 1] … a tape-shaped intermediate metal layer and at least one wire-shaped brazing material is bonded to the tape-shaped contact material, at least one projection protruding from a surface of the contact material is formed from the brazing material in a cross-sectional shape, a diffusion region containing a metal component forming the brazing material is formed along an interface with the brazing material on the intermediate metal layer, and the diffusion region has a thickness of 2 μm or more and 10 μm or less [claim 2].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837